Motion for reargument referred to the court that rendered the decision. Present — Nolan, P. J., Carswell, Adel, MacCrate and Beldoek, JJ. Motion for reargument denied. Present — Nolan, P. J., Carswell, Adel, MacCrate *887and Schmidt, JJ. Insofar as the appellant asks for an order granting leave to appeal to the Court of Appeals, the motion will be considered as an application made to a Justice of the Appellate Division, pursuant to the provisions of subdivision 3 of section 520 of the Code of Criminal Procedure, for a certificate permitting an appeal to the Court of Appeals. The application is denied by Mr. Justice Adel. [See ante, p. 750; post, p. 1037.]